         Case 3:18-cr-00356-S Document 45 Filed 12/19/18         Page 1 of 5 PageID 202


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

    UNITED STATES OF AMERICA                      §
                                                  §   NO. 3:18-CR-356-S
                                                  §
    v.                                            §
                                                  §
    JOHN O. GREEN (03)                            §
                                                  §
                            Defendant.            §
                                                  §

           GOVERNMENT’S RESPONSE TO DEFENDANT GREEN’S OBJECTIONS TO
             RESTRICTIONS ON HIS BOND ORDERED BY MAGSITRATE COURT1

           COMES NOW the undersigned and provides this response in opposition to

Green’s objection to the Magistrate’s order prohibiting his pretrial possession of a

firearm. On October 31, 2018, just prior to a scheduled hearing to modify the conditions

of pretrial release, counsel for Green filed a handwritten supplemental motion seeking

removal of the pretrial condition that prohibited Green from possessing a firearm.

(Docket Entry #35). On November 28, 2018, the United States Magistrate Judge denied

Green’s motion (Docket Entry #41).

           In the order denying the motion, the Magistrate Judge stated, “Green has further

failed to provide sufficient facts to demonstrate that the challenged condition is more

restrictive than necessary. Green is subject to supervision by Pretrial Services. Officers

may make unannounced visits to his home to ensure he is complying with all the




1
    Docket Entry #44
    Case 3:18-cr-00356-S Document 45 Filed 12/19/18             Page 2 of 5 PageID 203


conditions of his release. The condition prohibiting firearms is necessary to reasonably

assure the safety of those Pretrial Services officers.” (Docket Entry #41).

       In his objection to the Magistrate Judge’s order, Green argues that he needs a

firearm to protect himself from dangerous animals (particularly bears), which he claims

are present by his home in Idaho. Additionally, Green argues, for the first time, that

possessing a firearm is necessary as he was a law enforcement official for ten (10) years

and “assisted in the incarceration of many dangerous people.”2

       Green’s arguments, however, are without merit. According to the United States

Fish & Wildlife Service (“USFWS”), a firearm is not an effective measure to protect

against a bear. 3 In fact, the USFWS advises that bear spray is a better method. They state,

“[l]ike seatbelts, bear spray saves lives. But just as seatbelts don’t make driving off a

bridge safe, bear spray is not a shield against deliberately seeking out or attracting a

grizzly bear. No deterrent is 100% effective, but compared to all others, including

firearms, proper use of bear spray has proven to be the best method for fending off

threatening and attacking bears, and for preventing injury to the person and animal

involved.”

       Moreover despite Green’s assertion that he was previous law enforcement, Green

has portrayed a deep dislike of the federal government. In an article, dated May 8, 2016,

from an Idaho newspaper, The Spokesman-Review, Green discussed his views on the


2
 No specifics regarding Green’s law enforcement career are provided in his filing.
3
 See Attachment A, United States Fish and Wildlife Service, Fact Sheet #8-“Living with
Grizzlies d”
    Case 3:18-cr-00356-S Document 45 Filed 12/19/18             Page 3 of 5 PageID 204


authority of the federal government in light of his recent election campaign for the office

of sheriff of Kootenai County (Idaho). 4 According to the article, Green stated “[i]t’s no

secret I have no respect for the federal government, they’ve way out-stepped their bounds

across the country.” The article further reported that Green held the view that sheriffs

have the power to resist federal laws and arrest federal officials they believe are violating

the Constitution. Moreover, the article related that, “at a recent candidates forum, Green

asked the audience, “Do we want to go back to 1940s Germany? In a lot of ways our

country is headed that way.”

       While the government understands that Green has a right under the First

Amendment to the United States Constitution to espouse whatever views he wants

towards the federal government (and other matters), this court can and should take those

views into account when determining the merits of Green’s objections to the Magistrate

Judge’s order. The Magistrate Judge correctly listed the legitimate safety concerns of

pretrial services officers who have to make unannounced visits to Green’s residence. In

addition, there is always the possibility that Green will make a decision to not appear as

required and pretrial services along with other law enforcement agents will have to go

find him. As the Magistrate Judge’s order stated, “18 U.S.C. § 3142(c) requires a court to

impose the least restrictive combination of conditions that the court determines will

reasonably assure the defendant’s appearance as required and the safety of any other

person and the community.”


4
 See Attachment B, “Kootenai County candidates differ on proper role of sheriff.” The
Spokesman-Review dated Sun., May 8, 2016, 4 a.m.
   Case 3:18-cr-00356-S Document 45 Filed 12/19/18            Page 4 of 5 PageID 205




                                     CONCLUSION

       For the reasons stated above, the government would respectfully argue to this

court that the condition of pretrial release prohibiting Green from possession a firearm

should be maintained and that his objections to restrictions on his bond ordered by the

Magistrate Judge should be overruled.



                                                 ERIN NEALY COX
                                                 UNITED STATES ATTORNEY


                                                        /s/ Robert A. Kemins
                                                 By:    ROBERT A. KEMINS
                                                        Massachusetts Bar No. 267330
                                                        Trial Attorney
                                                        U.S. Dept. of Justice, Tax Division
                                                        717 N. Harwood, Ste. # 400
                                                        Dallas, TX 75201
                                                        (214) 880-9781
                                                        Robert.A.Kemins@usdoj.gov

                                                        Mara A. Strier
                                                        Trial Attorney
                                                        U.S. Department of Justice
                                                        Tax Division
                                                        601 D Street, NW
                                                        Washington, DC 20004
   Case 3:18-cr-00356-S Document 45 Filed 12/19/18           Page 5 of 5 PageID 206




                             CERTIFICATE OF SERVICE

      It is hereby certified that on December 19, 2018 this reply was filed using the
Court’s CM/ECF filing system and served via electronic mail on counsel for the
Defendant.



                                                        /s/ Robert A. Kemins
                                                By:    ROBERT A. KEMINS
                                                       Massachusetts Bar No. 267330
                                                       Trial Attorney
                                                       U.S. Dept. of Justice, Tax Division
                                                       717 N. Harwood, Ste. # 400
                                                       Dallas, TX 75201
                                                       (214) 880-9781
                                                       Robert.A.Kemins@usdoj.gov
